                                                                           FILED
                                                                         MAYO 6 ·2020
                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA ",'g'"'~!ilfmi!
                          EASTERN DIV1SION             ~-----:~=~~

                          NO.   ~--i0-(&2-31---t D(f)
UNITED STATES OF AMERICA                      )
                                              )
             v.                               )      INDICTMENT
                                              )
SERENUS EMERE MIDGETTE                        )


      The Grand Jury charges that:



      On or about August 9, 2019, in the Eastern District of North Carolina, the

defendant, SERENUS EMERE MIDGETTE knowing he had previously been

convicted of a crime punishable by imprisonment for a term exceeding one (1) year,

knowingly possessed a firearm, and the firearm was in and affecting commerce, in .

violation of Title 18, United States Code, Sections 922(g)(l) and 924.




                    [Remainder of page intentionally left blank]




                                          1


          Case 4:20-cr-00037-D Document 1 Filed 05/05/20 Page 1 of 3
                                     FORFEITURE NOTICE

      The defendant is hereby given notice that all of the defendant's interest in all

property specified herein is subject to forfeiture.

      Upon conviction of the offense set forth in this Indictment, the defendant shall

forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d),

as made applicable by Title 28, United States Code, Section 2461(c), any and all

firearms or ammunition involved in or used in a knowing commission of the said

offense.

      The forfeitable property includes, but is not limited to, one Sig Sauer, 9mm

handgun, serial number 58B014728, magazine and ammunition.

       If any of the above-described forfeitable property, as a result of any act or

omission of a defendant:

       (1)     cannot be located upon the exercise of due diligence;

       (2)     has been transferred or sold to, or deposited with, a third person;

       (3)     has been placed beyond the jurisdiction of the court;

       (4)     has been substantially diminished in value; or

       (5)     has been commingled with other property which cannot be subdivided

               without difficulty,

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), to seek forfeiture of any other property of said defendant up to the value of




                                            2


             Case 4:20-cr-00037-D Document 1 Filed 05/05/20 Page 2 of 3
the forfeitable property described above.




                                                A TRUE BILL




                                                DATE

ROBERT J. HIGDON JR.
United States Attorney




                                            3


          Case 4:20-cr-00037-D Document 1 Filed 05/05/20 Page 3 of 3
